Citation Nr: 9900249	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-22 030	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945, in August 1949, and from October 1950 to 
January 1968.  He died in June 1994.  The appellant is his 
widow.
 
This matter comes before the Board of Veterans Appeals 
(Board) from an unfavorable June 1995 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.

The appellant provided testimony at a hearing before the 
undersigned in June 1998.  At that hearing, she raised the 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  As this claim has not been 
considered by the RO, the Board refers it back to the RO for 
original adjudication.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends the RO erred in denying the benefit 
sought on appeal.  The appellant contends that the veteran 
died as a result of his service-connected kidney or leg 
disability, or as a result of his exposure to Agent Orange in 
Vietnam.  Therefore a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against appellants claim of entitlement to 
service connection for the cause of the veterans death.


FINDING OF FACT

A service-connected disability was not the immediate or 
underlying cause of the veterans death or etiologically 
related thereto, and it neither contributed substantially or 
materially, nor combined to cause the veterans death, nor 
aided or lent assistance to the production of the veterans 
death.


CONCLUSION OF LAW

A service-connected disability was not the principal or 
contributory cause of the veterans death.  38 U.S.C.A. §§  
1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the appellant has presented a 
claim that is plausible and is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is also satisfied that all relevant facts have been properly 
developed.

The appellant contends that the veteran died as a result of 
his service-connected kidney or leg disability, or as a 
result of his exposure to Agent Orange in Vietnam.  At a 
hearing held at the RO before the undersigned Board Member in 
June 1998, the appellant testified that she graduated from a 
hospital school for nurses in 1941, worked in a hospital for 
three years thereafter, was a medic in the service from 1944 
to 1945, and held a variety of positions thereafter, 
including registered inhalation therapist.  She stated that 
the veteran had been receiving regular treatment for his 
kidneys from 1968 until the day he died, and that at the time 
of his death, he was contemplating undergoing removal of his 
leg.  The appellant questioned the significance of an adrenal 
mass shown in the veterans medical records and the nature of 
the veterans sepsis.  She testified that she believed it was 
possible the veterans death was due to his service-connected 
kidney or leg disability, or to his exposure to Agent Orange 
in Vietnam. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (1997).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(b)(c).

The evidence of record shows that during his lifetime, the 
veteran was service connected for kidney stones, 
postoperative ureterolithotomy and for residual injury, right 
knee, with total knee replacement and failed patella 
component.  The veteran died in June 1994.  At the time of 
his death, no service connection claim was pending.  

The record contains two death certificates signed by the same 
physician.  The first lists the immediate cause of death as 
sepsis.  It indicates as well that sepsis was due to acute 
cholecystitis, which is marked out, and lists acute upper 
gastrointestinal hemorrhage as a condition contributing to 
death but not related to the immediate cause of death.  The 
second certificate is a copy of the first with two changes.  
First, it lists sepsis as the immediate cause of death due to 
hepatic failure.  Second, acute upper gastrointestinal 
hemorrhage is marked out, replaced with acute renal failure 
as a condition contributing to death but not related to the 
immediate cause of death.

The discharge summary issued after the veterans death 
confirms sepsis as one of the veterans problems while 
hospitalized.  However, the summary says that the sepsis is 
of unknown etiology and thus provides no clarification of the 
death certificates.

The appellant makes three assertions in this case, the first 
being that the veterans death was caused by his service-
connected kidney disability.  In February 1996, the RO 
submitted the claims files to a VA medical center for medical 
opinions from an appropriate specialist.  The specialist was 
asked three questions;  (1) Which death certificate is to be 
accepted as the true document? (2) Did a kidney disorder 
actually play a material part in death or would the sepsis 
have resulted in death irrespective of any kidney 
abnormality? and (3) If a kidney condition was a material 
factor in the veterans death, what part, if any, did kidney 
stones have in this eventual death?  The reviewer responded 
in February 1996 that the death certificate listing sepsis, 
hepatic failure and acute renal failure was the true 
document.  He also stated that the sepsis would have caused 
the death anyway, irrespective of any kidney abnormality and 
that the kidney stones did not play a material part in the 
veterans death.

The appellant also asserts that the veterans service-
connected leg disorder may have played a role in the 
veterans death.  However, the record is completely devoid of 
any competent medical evidence establishing that the leg 
disorder played any part in the veterans death.  Neither the 
death certificates, nor the hospitalization reports note any 
problems with the veterans leg.  The appellant is the only 
one questioning the role of the leg disability in the 
veterans death.  The Board recognizes the appellants 
concerns; however, it notes that where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App.134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App.492, 494-495 (1991).  The appellant has nursing 
training; however, there is nothing in the record to indicate 
she has special training in determining the cause of diseases 
like sepsis.  Also, there is no evidence submitted that the 
appellant ever participated medically in the veterans 
treatment.  In light of these factors, the appellants 
statements are not probative medical evidence and are 
insufficient to establish a link between the veterans 
service-connected leg disability and the cause of the 
veterans death.  See Black v. Brown, 10 Vet. App. 279, 184 
(1997).

The appellant has also maintained that the veterans death 
could be related to his exposure to Agent Orange while in 
Vietnam.  A review of the veterans service medical records 
discloses that the veteran served in Thailand in 1967.  
Assuming that the veteran did serve in Vietnam, then, at that 
time, a further discussion of the provisions relating to 
Agent Orange exposure is warranted.  Under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e), 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied. 
Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  However, assuming the veteran served in 
Vietnam, the sepsis that caused the veterans death has not 
been determined to be related to herbicide exposure under 
38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994). That is, the material in the claims file 
must be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
diagnosed condition is related to an illness or injury 
sustained or manifested by the veteran while on active duty. 
Id. at 1044; 38 U.S.C.A. §§ 1113(b), 1116.

As mentioned above, when the determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence is required as proof.  See Grottveit, 5 Vet. App. at 
93.  In the present case, the record is entirely devoid of 
any clinical evidence that suggests that the veterans cause 
of death is linked to Agent Orange exposure.  Although the 
appellant has offered her opinion that a relationship exists 
between the veterans cause of death and exposure to Agent 
Orange while on active service, she, as discussed above, is 
not qualified to furnish this medical opinion. 

Based on the foregoing, it is clear that a service-connected 
disability was neither the immediate nor underlying cause of 
death or etiologically related thereto.  It did not 
contribute substantially or materially to the death, nor did 
it combine to cause death.  It further did not aid nor lend 
assistance to the production of death.  Accordingly, a 
service-connected disability was not the principal or 
contributory cause of the veterans death.  The appellants 
claim for service connection for the cause of the veterans 
death must therefore be denied.



ORDER

Service connection for the cause of the veterans death is 
denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
